Citation Nr: 1519350	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to basic eligibility for VA nonservice-connected pension benefits.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for cirrhosis of the liver, entitlement to service connection for hepatitis B, entitlement to a rating for posttraumatic stress disorder (PTSD) with anxiety and depression in excess of 70 percent (prior to April 5, 2013), entitlement to an effective date prior to January 24, 2011 for the award of a higher 70 percent rating for PTSD with anxiety and depression, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1989 to December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Columbia, South Carolina RO.

Because this pension issue depends on completely different law and facts than the service connection and increased rating claims on appeal, a separate decision is warranted for clarity.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran is currently service-connected for PTSD with anxiety and depression, degenerative disc disease of the lumbosacral spine, and ulcerative colitis.

Throughout the period of the current claim, the record reflects that the Veteran has received medical treatment for numerous nonservice-connected disabilities which are not the subject of any current appeal, including diverticulitis, an abdominal wall hernia, hemorrhoids, residuals of a cholecystectomy, and diabetes mellitus.  On remand, the AOJ should schedule the Veteran for a contemporaneous examination to assess such disabilities and their impact on the Veteran's occupational and daily activity functioning.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a general medical examination of the Veteran to assess his nonservice-connected disabilities which have been treated during the period of the current claim, including diverticulitis, an abdominal wall hernia, hemorrhoids, residuals of a cholecystectomy, and diabetes mellitus.  [Currently the Veteran's only service-connected disabilities are PTSD with anxiety and depression, degenerative disc disease of the lumbosacral spine, and ulcerative colitis.]  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must specifically comment on the impact of his nonservice-connected disabilities only on the Veteran's occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal for entitlement to basic eligibility for VA nonservice-connected pension benefits.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

